 


114 HR 2269 IH: Wildlife Veterinarians Employment and Training Act
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2269 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Hastings (for himself, Ms. Bordallo, Mr. Cohen, Mr. Farr, Mr. Polis, Ms. Norton, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To expand the workforce of veterinarians specialized in the care and conservation of wild animals and their ecosystems, and to develop educational programs focused on wildlife and zoological veterinary medicine. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be referred to as the Wildlife Veterinarians Employment and Training Act or the Wildlife VET Act. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Purposes. 
Sec. 4. Definitions. 
Sec. 5. Implementing authority and cooperation between departments and agencies. 
Title I—Wildlife and zoological veterinary medicine workforce expansion 
Sec. 101. Grants to create positions for wildlife and zoological veterinarians. 
Sec. 102. Loan repayment program for veterinary students and veterinarians specializing in wildlife and zoological populations. 
Sec. 103. Scholarship program for veterinary students specializing in wildlife and zoological populations. 
Title II—Wildlife and zoological veterinary medicine educational development 
Sec. 201. Grants to accredited schools and colleges of veterinary medicine for curricula in wildlife and zoological veterinary medicine. 
Sec. 202. Grants to develop training programs in wildlife and zoological veterinary medicine. 
2.FindingsCongress makes the following findings: (1)Fish and wildlife are important natural resources of the United States. They belong to all citizens, and are managed in perpetuity by State and Federal conservation agencies, often with significant assistance from universities, zoos, aquariums, and nonprofit and non-governmental organizations. 
(2)Wildlife and zoological veterinarians are the primary source of essential health care for wild animals in their natural habitat and in captivity in facilities such as zoos, wildlife refuges, breeding reserves, and aquariums. (3)Wildlife and zoological veterinarians have the resources and expertise necessary to help respond to environmental disasters and address short-term and long-term impacts on wildlife and their habitats. Wildlife and zoological veterinarians have proven to be essential to the rescue and rehabilitation efforts in the Gulf of Mexico region following the Deepwater Horizon oil spill that began on April 20, 2010. 
(4)According to the Department of the Interior, wildlife disease expertise and resources are critical to protecting both human and animal life. (5)Wildlife veterinarians have been actively involved in preventing, detecting, and responding to such important exotic, dangerous, and zoonotic diseases as anthrax, avian influenza, brucellosis, tuberculosis, West Nile virus, SARS, chronic wasting disease, and foot and mouth disease. 
(6)Globalization, climate change, and wildlife habitat loss and alteration, along with a growing interface among humans, livestock, and wildlife have increased the threat posed by emerging infectious diseases to humans, domestic animals, and wildlife. (7)According to the February 2009 report by the Government Accountability Office entitled Veterinarian Workforce: Actions Are Needed to Ensure Sufficient Capacity for Protecting Public and Animal Health, the Nation is facing a growing shortage of veterinarians, and the Federal Government may not have the necessary veterinarian workforce to control pandemic and large-scale outbreaks of disease. 
(8)There is a shortage of positions for wildlife and zoological veterinarians at the State, Federal, nonprofit, and university levels due to inadequate funding. According to the American Veterinary Medical Association (AVMA), less than one percent of AVMA members identify themselves as wildlife or zoological veterinarians. (9)According to the AVMA, a growing number of students enter veterinary schools with an interest in wildlife or zoological veterinary medicine, but choose different fields of study and practice due to the small number of positions available for wildlife and zoological veterinarians upon graduation. 
(10)Veterinary students face large educational debt upon graduation. According to the AVMA, graduating student loan debt averaged $151,672 in 2012, a 6.4 percent increase from 2011. (11)According to the American Association of Wildlife Veterinarians (AAWV) and National Association of Federal Veterinarians (NAFV), salaries for wildlife and zoological veterinarians are relatively low compared to the average salaries of veterinarians in companion animal medicine. Lower salaries, combined with high educational debt and the small number of positions available in wildlife and zoological veterinary medicine, discourage students from pursuing careers in wildlife or zoological veterinary medicine. 
(12)According to the AAWV and NAFV, most schools and colleges of veterinary medicine lack both a comprehensive curriculum and sufficient numbers of formal educational programs specializing in wildlife or zoological veterinary medicine to adequately prepare graduates for a competitive workplace. (13)According to the AVMA, while some training opportunities exist for aspiring wildlife and zoological veterinarians, such opportunities are not available each year, pay low salaries or stipends, if any, and are highly competitive. 
3.PurposesThe purposes of this Act are— (1)to create new funded positions for wildlife and zoological veterinarians; 
(2)to limit the amount of educational debt for veterinary medicine students while providing incentives to study and practice wildlife or zoological veterinary medicine; (3)to help schools and colleges of veterinary medicine develop or improve pilot curricula specializing in wildlife and zoological veterinary medicine; and 
(4)to expand the number of training programs in wildlife or zoological veterinary medicine for veterinary students. 4.DefinitionsFor purposes of this Act, the following definitions apply: 
(1)Accredited school or college of veterinary medicineThe term accredited school or college of veterinary medicine means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that provides an educational program for which the institution awards a doctoral degree in veterinary medicine. (2)Doctoral degree in veterinary medicineThe term doctoral degree in veterinary medicine means a doctor of veterinary medicine or veterinary medical doctor from an accredited school or college of veterinary medicine. 
(3)Graduate degree in veterinary medicineThe term graduate degree in veterinary medicine means a master’s degree or Ph.D. in veterinary medicine or wildlife health management from an accredited school or college of veterinary medicine or a public or nonprofit department or school described in paragraph (8)(E). (4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)State or TerritoryThe term State or Territory means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, and each federally recognized Indian tribe. (6)Veterinary medicineThe term veterinary medicine means all branches of, and specialties included within, the practice of veterinary medicine, including— 
(A)the diagnosis, treatment, correction, change, alleviation, prevention, management of, or research on animal disease, illness, pain, deformity, defect, injury, or other physical, dental, or mental conditions; and (B)the management of ecosystems on which wildlife and zoological populations depend. 
(7)WildlifeThe term wildlife means any member of the animal kingdom and includes mammals, fish, birds, amphibians, reptiles, mollusks, or arthropods. Such term does not include plant or plant matter or any other member of another kingdom. (8)Wildlife or veterinary institutionThe term wildlife or veterinary institution means— 
(A)any agency or department of a State or Territory or of the Federal Government that employs wildlife or zoological veterinarians, including a wildlife conservation or natural resource management agency; (B)a nonprofit wildlife conservation organization; 
(C)an accredited zoo or aquarium receiving peer-reviewed accreditation from a commissioned organization that heeds rigorous publicly-available standards, utilizes notable experts in the field to conduct comprehensive inspection and review, and provides opportunity for public input; (D)an accredited school or college of veterinary medicine; 
(E)a public or nonprofit department of comparative medicine, department of veterinary science, department of the environment and natural resources, school of public health, or school of medicine that is accredited by a nationally recognized accrediting agency or association recognized by the Secretary of Education; (F)a State or Territory, national, allied, or regional veterinary organization or specialty board recognized by the American Veterinary Medical Association; or 
(G)a university research foundation or veterinary medical foundation. (9)Wildlife or zoological veterinarianThe term wildlife or zoological veterinarian means an individual who has received a doctoral degree in veterinary medicine from an accredited school or college of veterinary medicine and practices veterinary medicine as applied to wildlife populations— 
(A)in their natural habitat; or (B)in captivity in conservation centers including zoos, aquariums, wildlife refuges, and breeding reserves. 
5.Implementing authority and cooperation between departments and agenciesThe Secretary of the Interior shall carry out this Act. In carrying out this Act, the Secretary shall cooperate with the heads of such other departments and agencies of the Federal Government as the Secretary determines necessary. IWildlife and zoological veterinary medicine workforce expansion 101.Grants to create positions for wildlife and zoological veterinarians (a)In generalTo create additional clinical and research positions for wildlife and zoological veterinarians, the Secretary may award grants to wildlife or veterinary institutions that submit to the Secretary a proposal designed to create such positions. A proposal— 
(1)shall be submitted at such time, and in such form and manner, as the Secretary may require; and (2)shall contain such information as the Secretary may require, including a description of— 
(A)each such position; (B)the need of the wildlife or veterinary institution for each such position; 
(C)how each such position will advance the conservation and management of wildlife or zoological populations; and (D)how the wildlife or veterinary institution will use funds awarded under a grant. 
(b)AwardThe Secretary shall establish procedures to ensure that, under this section, proposals are rigorously reviewed and grants are competitively awarded based on such considerations as the Secretary may determine necessary. Such considerations shall include— (1)the ability of a wildlife or veterinary institution to describe and justify the need for each position in its proposal under subsection (a)(2); and 
(2)the ability of the wildlife or veterinary institution to create such positions. (c)PreferenceIn awarding a grant under this section, the Secretary shall give preference to wildlife or veterinary institutions that will create positions in areas of need, including— 
(1)wildlife disease research; (2)disease surveillance; 
(3)wildlife disease training; (4)ecology and wildlife population management; and 
(5)conservation and management of the health of endangered, threatened, and sensitive species. (d)Amount of grantThe amount of a grant made to a wildlife or veterinary institution under this section shall be determined by the Secretary, taking into account such factors as the Secretary may consider appropriate, including— 
(1)the contents of the proposal submitted by the wildlife or veterinary institution under subsection (a); and (2)the number of grants available to all wildlife or veterinary institutions. 
(e)Use of fundsAmounts received under a grant under this section shall only be used by a wildlife or veterinary institution for purposes determined by the Secretary to be appropriate to create and support positions created under the proposal submitted by the wildlife or veterinary institution under subsection (a), including the payment of— (1)salaries for such positions; and 
(2)costs associated with the acquisition of material and equipment necessary for the creation of the additional positions. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2016 through 2020. Amounts appropriated under this subsection are authorized to remain available until expended. 
102.Loan repayment program for veterinary students and veterinarians specializing in wildlife and zoological populations 
(a)In generalTo expand the workforce of wildlife and zoological veterinarians, the Secretary shall establish a program, to be known as the Wildlife and Zoological Veterinary Workforce Loan Repayment Program to enter into agreements with eligible individuals to make payments on their behalf for repayment of their educational loans. (b)Eligible individualFor purposes of this section, an individual shall be treated as an eligible individual if the individual— 
(1)is a United States citizen, national, or lawful permanent resident; (2)either— 
(A)has received, not before the date that is 10 years prior to the date on which the individual submits an application under paragraph (3)— (i)a doctoral degree in veterinary medicine; or 
(ii)a graduate degree in veterinary medicine, providing that the individual received such degree after receiving a doctoral degree in veterinary medicine;that has been approved by the Secretary for purposes of this section; or (B)is enrolled in a full-time or part-time program that— 
(i)leads to— (I)a doctoral degree in veterinary medicine; or 
(II)a graduate degree in veterinary medicine, providing that the individual has received a doctoral degree in veterinary medicine; and (ii)has been approved by the Secretary for purposes of this section; and 
(3)has prepared and submitted to the Secretary an application at such time and in such form and manner as is specified by the Secretary. (c)Agreement (1)In generalNo payment shall be made on behalf of an eligible individual under the Wildlife and Zoological Veterinary Workforce Loan Repayment Program unless the eligible individual has entered into an agreement with the Secretary under this subsection. 
(2)ContentsAn agreement under this subsection shall contain— (A)an agreement by the Secretary to make payments under subsection (e); and 
(B)an agreement by the eligible individual— (i)to serve for a period of no fewer than 4 consecutive years at a wildlife or veterinary institution as— 
(I)a full-time wildlife or zoological veterinarian; or (II)with the approval of the Secretary, a part-time wildlife or zoological veterinarian, if no full-time positions are available; and 
(ii)to complete the service in clause (i) not later than 10 years after the later of the date on which the eligible individual— (I)receives a doctoral or graduate degree in veterinary medicine under subsection (b)(2); and 
(II)enters into the agreement under subsection (a). (d)PreferenceIn making payments under this section, the Secretary shall give preference to an eligible individual who— 
(1)holds or is pursuing a doctoral or graduate degree in veterinary medicine with a specialty in wildlife or zoological veterinary medicine; or (2)is currently practicing wildlife or zoological veterinary medicine. 
(e)Payments 
(1)In generalPayments on behalf of an eligible individual under this section shall include payment of the principal and interest on the government loans of the eligible individual, to the extent that the loans cover such expenses as are determined by the Secretary to be associated with obtaining a doctoral or graduate degree in veterinary medicine under subsection (b)(2), including— (A)tuition expenses; 
(B)reasonable living expenses; and (C)all other reasonable educational expenses incurred by the grantee, including fees, laboratory expenses, and expenses for books and equipment. 
(2)Amount 
(A)In generalSubject to the limitations in subparagraph (B), the Secretary shall develop regulations to determine the amounts of payments for each eligible individual under this section, considering factors including— (i)the degree held or pursued by the eligible individual; 
(ii)the training programs in which the eligible individual has participated; (iii)the total loan balance paid by the eligible individual; 
(iv)the extent to which such determination affects the ability of the Secretary to maximize the number of agreements that can be provided under this section from the amounts appropriated for such agreements; and (v)the extent to which such determination provides an incentive to serve as a wildlife or zoological veterinarian. 
(B)LimitationsPayments on behalf of an eligible individual under this section shall not exceed, for each year of service under subsection (c)(2)(B)(i)— (i)$35,000 in aggregate; or 
(ii)if the total loans of the eligible individual are less than $140,000, an amount that does not exceed an amount that is two-thirds of the eligible loan balance. (3)Payment scheduleThe Secretary may enter into an agreement with the holder of any loan for which payments are made to establish a schedule for making payments under this subsection. 
(f)Breach of agreement 
(1)In generalSubject to paragraphs (2) and (3), in the case of any agreement entered into under subsection (a), an eligible individual shall be liable to the Federal Government for an amount, as determined by the Secretary, not to exceed the total amount of any payments made by the Secretary on behalf of the eligible individual under this section, and for interest on such amount at the maximum legal prevailing rate, as determined by the Treasurer of the United States, if the eligible individual fails to meet a term of the agreement in subsection (c)(2)(B). (2)DeathAny obligation of an eligible individual under the Wildlife and Zoological Veterinary Workforce Loan Repayment Program for service or payment of damages shall be cancelled upon the death of the eligible individual. 
(3)Waiver or suspension of liabilityThe Secretary shall provide for the partial or total waiver or suspension of liability under paragraph (1), or of an obligation under subsection (c)(2), if— (A)the eligible individual is called to active duty in the Armed Forces of the United States; 
(B)compliance by the eligible individual with the agreement is impossible or would cause extreme hardship to the eligible individual; or (C)enforcement of the agreement with respect to the eligible individual would be unconscionable. 
(4)Date certain for recoveryAny amount that the Federal Government is entitled to recover under paragraph (1) shall be paid to the United States not later than 3 years after the date on which the United States becomes so entitled. (5)AvailabilityAmounts recovered under paragraph (1) shall be available to the Secretary for making payments under this section and shall remain available for such purpose until expended. 
(6)RegulationsPrior to implementation of the Wildlife and Zoological Veterinary Workforce Loan Repayment Program, the Secretary shall establish, by regulation, procedures for determining the amount of the repayment required under paragraph (1). (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2016 through 2020. Amounts appropriated under this subsection are authorized to remain available until expended. 
103.Scholarship program for veterinary students specializing in wildlife and zoological populations 
(a)In generalTo expand the workforce of wildlife and zoological veterinarians, the Secretary shall establish and carry out a program, to be known as the Wildlife and Zoological Veterinary Workforce Scholarship Program, under which the Secretary shall enter into agreements with eligible students to award such eligible students scholarships for serving as wildlife or zoological veterinarians at wildlife or veterinary institutions upon graduation from an accredited school or college of veterinary medicine. (b)Eligible studentFor purposes of this section, an individual shall be treated as an eligible student if the individual— 
(1)is a United States citizen, national, or a lawful permanent resident; (2)is enrolled full-time, or has been accepted for full-time enrollment, at an accredited school or college of veterinary medicine; 
(3)enrolls or plans to enroll, at the accredited school or college of veterinary medicine in paragraph (2), in a course of study or program that specializes or offers courses in wildlife and zoological veterinary medicine, or any other course of study or program that has been approved by the Secretary for the purposes of this section; and (4)has submitted to the Secretary an application, and a written contract under subsection (d), at such time and in such form and manner as is specified by the Secretary. 
(c)Award 
(1)In generalNo scholarship shall be awarded to an eligible student under the Wildlife and Zoological Veterinary Workforce Scholarship Program until the Secretary has accepted the application and written contract submitted by the eligible student under subsection (b)(4). (2)NoticeThe Secretary shall provide prompt written notice to an individual upon the acceptance by the Secretary, under paragraph (1), of a written contract. 
(d)Written contractA written contract between the Secretary and an eligible student under this subsection shall contain— (1)an agreement by the Secretary to provide the eligible student with a scholarship for each year of the course of study or program described in subsection (b)(3), for a period of no more than 4 years; 
(2)an agreement by the eligible student to— (A)accept the scholarship; 
(B)maintain enrollment in the approved course of study or program described in subsection (b)(3) until the individual completes the course of study or program; (C)maintain, over the course of the course of study or program described in subsection (b)(3), such level of academic standing as is determined by the accredited school or college of veterinary medicine, under regulations prescribed by the Secretary, to be acceptable; 
(D)commence service at a wildlife or veterinary institution no later than 4 years after the date the eligible student graduates from the accredited school or college of veterinary medicine; and (E)serve at the wildlife or veterinary institution in subparagraph (D) for a period of no fewer than 4 consecutive years as— 
(i)a full-time wildlife or zoological veterinarian; or (ii)with the approval of the Secretary, a part-time wildlife or zoological veterinarian, if no full-time positions are available; 
(3)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual which is conditioned thereon, is contingent upon funds being appropriated for scholarships under this section; (4)a statement of the damages to which the United States shall be entitled, under subsection (i), for a breach of contract; and 
(5)such other statements of the rights and liabilities of the Secretary and of the individual as are not inconsistent with the provisions of this title. (e)Amount of scholarshipWith respect to an eligible student: 
(1)In generalSubject to the limitation in paragraph (2), in determining the amount of a scholarship, the Secretary shall consider factors including— (A)the degree that the eligible student is pursuing or plans to pursue; 
(B)educational costs; (C)the financial need of the eligible student; 
(D)the extent to which such determination affects the ability of the Secretary to maximize the number of scholarships that can be provided under this section from the amounts appropriated for such scholarships; and (E)the extent to which such determination provides an incentive to serve as a wildlife or zoological veterinarian. 
(2)LimitationThe amount of a scholarship shall not exceed $35,000 for any school year. (f)Use of fundsAmounts received under a scholarship under this section shall be used to cover such expenses, with respect to an eligible student, as are determined by the Secretary to be appropriate, including— 
(1)tuition expenses; (2)reasonable living expenses; and 
(3)all other reasonable educational expenses incurred by the eligible student, including fees, laboratory expenses, and expenses for books and equipment. (g)Payments to educational institutionUnder the Wildlife and Zoological Veterinary Workforce Scholarship Program, the Secretary may contract with the accredited school or college of veterinary medicine in which an eligible student is enrolled or has been accepted for enrollment to make payments for tuition, reasonable living expenses, and other reasonable educational expenses under subsection (f). 
(h)Breach of contract 
(1)LiabilitySubject to paragraphs (2) and (3), an eligible student who has entered into a written contract with the Secretary under this section shall be liable to the United States for the following amounts: (A)Failure to complete course of study or programThe eligible student shall be liable for the total amount that has been paid to the eligible student under this section, and for interest on such amount at the maximum legal prevailing rate, as determined by the Treasurer of the United States, if, under the course of study or program under subsection (b)(2), the eligible student— 
(i)fails to maintain an acceptable level of academic standing under subsection (d)(2)(C); (ii)is dismissed from the accredited school or college of veterinary medicine for disciplinary reasons; or 
(iii)voluntarily ceases to participate in the course of study or program before completion of the course of study or program. (B)Failure to complete service obligationThe eligible student shall be liable for an amount, as determined by the Secretary, not to exceed the total amount that has been awarded to the eligible student under this section, and for interest on such amount at the maximum legal prevailing rate, as determined by the Treasurer of the United States, if the eligible student fails to begin or complete the service obligation under subsection (d)(2)(D). 
(2)DeathAny obligation of an eligible student under the Wildlife and Zoological Veterinary Workforce Scholarship Program for service or payment of damages shall be cancelled upon the death of the eligible student. (3)Waiver or suspension of liabilityThe Secretary shall provide for the partial or total waiver or suspension of liability under paragraph (1), or of an obligation under subsection (d)(2), if— 
(A)the eligible student is called to active duty in the Armed Forces of the United States; (B)compliance by the eligible student with the written contract is impossible or would cause extreme hardship to the eligible student; or 
(C)enforcement of the written contract with respect to the eligible student would be unconscionable. (4)Date certain for recoveryAny amount that the Federal Government is entitled to recover under paragraph (1) shall be paid to the United States not later than 3 years after the date the United States becomes so entitled. 
(5)AvailabilityAmounts recovered under paragraph (1) shall be available to the Secretary for making loan repayments under this section and shall remain available for such purpose until expended. (6)RegulationsPrior to implementation of the Wildlife and Zoological Veterinary Workforce Scholarship Program, the Secretary shall establish, by regulation, procedures for determining the amount of the repayment required under paragraph (1). 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2016 through 2020. Amounts appropriated under this subsection are authorized to remain available until expended. IIWildlife and zoological veterinary medicine educational development 201.Grants to accredited schools and colleges of veterinary medicine for curricula in wildlife and zoological veterinary medicine (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants to accredited schools and colleges of veterinary medicine to develop or improve new or existing curricula that specialize in wildlife or zoological veterinary medicine, to be available to veterinary students in the final years of a program for which the accredited schools or colleges of veterinary medicine award a doctoral degree in veterinary medicine. 
(b)EligibilityTo be eligible for a grant under this section, an accredited school or college of veterinary medicine shall submit to the Secretary a proposal— (1)at such time and in such form and manner as the Secretary may require; and 
(2)containing such information as the Secretary may require, including a description of— (A)the proposed curriculum in wildlife or zoological veterinary medicine under subsection (a); and 
(B)how the accredited school or college of veterinary medicine will use funds provided under the grant. (c)AwardThe Secretary shall establish procedures to ensure that proposals are rigorously reviewed and that grants are competitively awarded. 
(d)AmountThe Secretary shall determine the amount of a grant awarded to an accredited school or college of veterinary medicine under this section, taking into account such factors as the Secretary considers appropriate, including— (1)the contents of the proposal submitted by the eligible accredited school or college of veterinary medicine under subsection (b); and 
(2)the number of grants available to all accredited schools or colleges of veterinary medicine. (e)Use of grant fundsAmounts received under a grant under this section shall be used to pay expenses related to the curriculum described in subsection (b)(2)(A) that are determined by the Secretary to be appropriate, including the expense of— 
(1)developing the curriculum; (2)paying for the costs associated with the development of the curriculum, including faculty salaries and the costs of acquisition of material and equipment; and 
(3)providing the curriculum. (f)Reports (1)GranteesAt the end of each calendar year, each school that has received a grant under this section for such year shall submit to the Secretary a report, in such form and manner and containing such information as the Secretary may require, on the effectiveness of the curriculum developed by the school. 
(2)SecretaryNot later than 6 months after completion of the pilot program established under subsection (a), the Secretary shall evaluate the curriculum developed by each school that has received a grant under this section and submit to Congress a report on the pilot program— (A)in such form and manner as Congress may require; and 
(B)containing such information as Congress may require, including— (i)the names of the accredited schools and colleges of veterinary medicine that received a grant under this section; 
(ii)the number of students enrolled in each curriculum developed with grant funds; (iii)a description of each curriculum developed with grant funds; 
(iv)an assessment of the effectiveness of the pilot program; and (v)the recommendations of the Secretary regarding the extension or expansion of the pilot program. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2016 through 2020. Amounts appropriated under this subsection are authorized to remain available until expended. 202.Grants to develop training programs in wildlife and zoological veterinary medicine (a)In generalThe Secretary shall award competitive grants to eligible wildlife or veterinary institutions to establish or expand, for traineeship candidates, training programs that will enhance the ability of a trainee to practice as a wildlife or zoological veterinarian, as determined by the Secretary of the Interior. Such training programs may include externship, internship, fellowship, or residency programs. 
(b)Eligible wildlife or veterinary institutionTo be eligible for a grant under this section, a wildlife or veterinary institution shall submit to the Secretary a proposal designed to create or expand one or more training programs for traineeship candidates. The proposal— (1)shall be submitted at such time and in such form and manner as the Secretary may require; and 
(2)shall contain such information as the Secretary may require, including a description of— (A)each training program to be created or expanded; 
(B)the skills to be imparted by each training program; (C)how the wildlife or veterinary institution will use the funds provided under a grant; and 
(D)how each training program will help a trainee advance conservation and management goals for wildlife or zoological animal populations. (c)Consideration of proposals (1)PreferenceIn awarding a grant under this section, the Secretary shall give preference to an eligible wildlife or veterinary institution offering a training program— 
(A)at rotating sites, particularly in the case of a residency program; and (B)under which trainees conduct research and teach veterinary students. 
(2)ProceduresThe Secretary shall establish procedures to ensure that proposals are rigorously reviewed and that grants are competitively awarded. (d)Traineeship candidateFor purposes of this section, an individual shall be treated as a traineeship candidate if the individual— 
(1)is a citizen of the United States, a national, or a lawful permanent resident; (2)expresses a profound interest in wildlife or zoological veterinary medicine and a commitment to becoming a wildlife or zoological veterinarian; and 
(3)has submitted to a wildlife or veterinary institution offering a training program under subsection (a) an application for the training program containing such information as may be required by the wildlife or veterinary institution. (e)Financial assistance under training programUnder a training program, a trainee shall, for the duration of the training program, be provided with— 
(1)a stipend, in an amount based on criteria to be determined by the wildlife or veterinary institution, including— (A)the type and length of the training program; 
(B)the responsibilities assigned to the trainee as part of the training program; (C)the academic level or degree held by the trainee; and 
(D)the relevant experience of the trainee; and (2)such other financial assistance as the wildlife or veterinary institution determines necessary and is approved by the Secretary. 
(f)Approval of placement under training program 
(1)In generalNo traineeship candidate shall be placed in a training program without the approval of the Secretary. (2)NoticeA traineeship candidate shall be informed of placement in a training program upon approval by the Secretary. 
(g)Amount of grantThe Secretary shall determine the amount of a grant awarded under this section for a training program, taking into account such factors as the Secretary considers appropriate, including— (1)the type of training that the wildlife or veterinary institution desires to create or expand; 
(2)the contents of the proposal submitted by the wildlife or veterinary institution under subsection (b); and (3)the number of grants available to all wildlife or veterinary institutions. 
(h)Use of grant fundsUnder this section, amounts received under a grant shall be applied to such costs as the Secretary considers appropriate for the planning, development, and operation of the training program, including the costs associated with— (1)the development of the curriculum to be used in the program; 
(2)practicum experiences; (3)the acquisition of new equipment; and 
(4)the stipend and other financial assistance provided to the trainee under subsection (e). (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2016 through 2020. Amounts appropriated under this subsection are authorized to remain available until expended. 
 
